Title: From George Washington to Robert McMickan, 14 June 1773
From: Washington, George
To: McMickan, Robert



Sir,
Mount Vernon June 14th 1773.

Your favours of the 29th of March, and 8th of April are now before me, but did not reach my hands till the 10th Instt as I only returnd from New York the 8th after an absence of 30 odd days from home.
I think myself exceedingly obliged to you for the care and attention you have given to the business I took the liberty of employing you in but fear it will avail me little. Mr Carlyle in my absence, dispatchd a Person to Edenton to Attach the Brig Ann & Elizabeth &ca but by means of a discontinuance, or Suspension (as it is said) of the Attachment Law in that Government he was disappointed in his aim—His Messenger however Succeeded in procuring a detention of the Vessell in that Port for the space of four Weeks, in order, as he could not Attach that Mr Carlyle might have time to be advisd of the disappointment & concert other measures—at the expiration of which, if nothing further was done (which I understand is the case) the Master has engaged to Sail with the returns immediately for Jamaica where if you cannot Invest the Property for my use I have little to

expect from that Quarter. It is true indeed I have attachd what Effects I could meet with of Adams’s in Maryland; but from the best Accts I can get, they will proove inadequate to my claim, & as to his Bond, which you say is the only Security he seems disposed to offer I would not give one farthing for an hundred of them.
I cannot comprehend by what devise it is Mr Adams has contrivd to reduce my Claim upon him to £587.16.6¾ (Includg £86.5.0 Virga Curry for 115 Barrls of Herrings). He surely does not recollect that he has already acknowledged, under his hand, that 220 Barrls of the Flour actually sold at 20/ prCt and that he should sell the rest immediately at the same price; nor can he, one would think, avoid knowing that the Invoice or Manifest will shew that the average weight of the Flour pr Barrl was upwards of 231 lbs. Nett—How then he has managed to make the whole 273 Barl yield no more than £491.19.10¾ when 220 by the Acct renderd me at this average comes to £510.3.4 I am much at a loss to discover as he never Intimated by the most distant Insinuation that the Flour had Sustaind the least Damage but leaves me to infer from his manner of writing that he had been endeavouring to get a better price for the residue & not that he had any doubt of closing the Sales at the same Rates—As to the Credit which he has been pleasd to give for the Fish, the price of them he knew was fixed by a specifick Agreement which could be proovd Incontestably so that it was to little purpose to make any alteration there otherwise as he has afforded so many ample proofs of his good Intentions to serve me in other Instances I should have had no doubt of his attempting it here also; but why Virginia Money should be turnd into Jamaica Cury at 9 prCt difference I know not; Our Exchange when Adams had the Fish of me was at 20 PrCt—But throw this out of the question He knew that I should not have receivd Dollars in this Country had he paid me here at more than 5/9 which undoubtedly will cause a greater difference than 9 prCt—I shall add no more at present than that I am Sir Yr Most Obedt & Obligd Hble Servt

Go: Washington

